FILED
                            NOT FOR PUBLICATION
                                                                           MAY 02 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EMMA LORENA BONILLA DE                           No.   15-73606
IBARRA,
                                                 Agency No. A202-005-145
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 20, 2017
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and STAFFORD,**
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable William H. Stafford, Jr., United States District Judge
for the Northern District of Florida, sitting by designation.
      Petitioner Emma Lorena Bonilla de Ibarra (“Bonilla de Ibarra”) petitions for

review of the Board of Immigration Appeals’s (“BIA”) denial of her claims for

asylum and withholding of removal. We deny the petition.

      Bonilla de Ibarra argues that she qualified for asylum and withholding of

removal due to persecution on the basis of her membership in two separate

particular social groups: the social group of women married to police officers and

the social group of married women unable to leave their relationships.

      1. Assuming there is a cognizable social group of women married to police

officers of which Bonilla de Ibarra is a member, Bonilla de Ibarra cannot establish

she suffered past persecution. Bonilla de Ibarra alleges that she was verbally

threatened by gang members and that her house was once burglarized by gang

members. This does not rise to the level of a finding of persecution we can

recognize. See Singh v. INS, 134 F.3d 962, 969 (9th Cir. 1998).

      2. Assuming that Bonilla de Ibarra’s mistreatment by her husband would

have amounted to persecution, Bonilla de Ibarra cannot establish that she was a

member of a particular social group of women unable to leave their relationships.

Bonilla de Ibarra testified that she moved out of her husband’s home, that her

husband would grant her a divorce, and that she could relocate within El Salvador.




                                          2
The evidence does not compel a finding that Bonilla de Ibarra was unable to leave

her marriage.

      The petition is DENIED.




                                         3